                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMAL SMITH                                                      CIVIL ACTION

           v.                                                     NO. 18-5299

 COMMUNITY EDUCATION CENTERS,
 INC., et al.


                                     ORDER RE: MOTION TO DISMISS


         AND NOW this 10th day of May, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF 3), and Plaintiff’s Response thereto (ECF 7), and for the reasons specified in the

accompanying memorandum, it is hereby ORDERED that Defendants’ Motion is GRANTED

and Plaintiff’s Complaint is dismissed without prejudice, with leave to amend the Complaint

within fourteen (14) days, otherwise judgment will be entered against Plaintiff.



                                                                     BY THE COURT:

                                                                     /s/ Michael M. Baylson
                                                                     MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 18\18-5299 Smith v. Community Ed. Centers\18cv5299 Order re MTD.docx
